Citation Nr: 0204314	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  

3.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
March 1954.  

The veteran was previously denied service connection for a 
low back disability in a decision entered by the Board of 
Veterans' Appeals (Board) in June 1975.  He was previously 
denied service connection for hearing loss in a March 1968 
rating action.  The current appeal regarding these issues, as 
well as the appeal concerning the evaluation of the veteran's 
skin disability, arose from a February 2000 rating action 
entered by the San Juan, Puerto Rico regional office (RO) of 
the Department of Veterans Affairs (VA).  These appeals were 
perfected in April 2000, after which the case was transferred 
to the Board in Washington, DC.  In June 2001, the Board 
remanded the matter to the RO to schedule the veteran for a 
hearing at the RO before a hearing officer.  That hearing was 
subsequently scheduled to take place in November 2001.  The 
veteran failed to report for that hearing, and neither he nor 
his representative has indicated a desire to re-schedule it.  
Accordingly, the case was returned to the Board in 
Washington, DC where it was referred to the undersigned for 
her consideration.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained.  

2.  In June 1975, the Board denied the veteran's appeal for 
service connection for a back disability.  

3.  In August 2000, the veteran submitted a statement from a 
private physician which is essentially nothing more than a 
re-statement of the veteran's contentions.  

4.  The evidence added to the record since 1975 in connection 
with the veteran's attempt to reopen his claim for service 
connection for a back disability does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  

5.  The veteran was previously denied service connection for 
defective hearing in a March 1968 rating action.  

6.  At the time of the March 1968 rating action, the 
veteran's service medical records revealed that a right ear 
hearing loss was noted at the time of the veteran's discharge 
from service, but current records showed that the veteran's 
hearing was considered to be within normal limits.  

7.  Evidence added to the record since 1968 includes a July 
2000 private audiological evaluation reflecting the presence 
of bilateral sensory-neural hearing loss, and a medical 
opinion that military noise exposure was "identified as most 
probable caused or, at least, a contributor to the hearing 
loss."  

8.  The evidence added to the record since the 1968 rating 
action that denied service connection for defective hearing 
bears directly and substantially upon the specific matter 
under consideration and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.

9.  The veteran's skin disability is not shown to be 
productive of ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, nor is it shown to be 
exceptionally repugnant.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's 1975 decision is not 
new and material with respect to the claim for service 
connection for a back disability, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.156(a) (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Evidence received since the March 1968 denial by the RO 
of entitlement to service connection for hearing loss is new 
and material, and the claim for service connection for right 
ear hearing loss is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   

3.  The criteria for an increased evaluation for tinea 
versicolor are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 7806 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law, and it essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  In its April 2000 statement of the 
case and October 2001 supplemental statement of the case 
provided to the veteran by the RO, he was notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate these claims, 
and the evidence which has been considered in connection with 
his appeal.  Moreover, the veteran has not identified any 
records that would be relevant to his appeal that have not 
already been associated with the claims file.  In connection 
with his increased rating claim, he was examined for VA 
purposes.  Under these circumstances, it may be concluded 
that the notice obligations of VA and its duty to assist have 
been satisfied in this case, and that the Board may proceed 
to address the merits of the veteran's claims.  


Claims to Reopen

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to hearing loss, this matter was first 
considered by the RO in 1968.  At that time, the veteran's 
service medical records were reviewed.  They showed that when 
the veteran was examined at the time of his discharge from 
service in 1954, defective hearing in the right ear was 
noted.  (Whispered voice testing was 6/15.)  It was also 
recorded that the veteran claimed this problem was related to 
acoustic trauma he experienced in Korea between July 1952 and 
June 1953.  Post service medical records, however, did not 
reflect the presence of hearing loss complaints, and the 
report of an examination for loss of organic hearing acuity 
conducted for VA purposes in December 1967 revealed that the 
veteran's hearing was "essentially within normal limits."  
Absent the presence of any current hearing loss disability, 
service connection for defective hearing was denied in a 
March 1968 rating action.  Later that month, the RO wrote to 
the veteran and informed him of this decision and of his 
appellate rights.  He did not appeal this action and it 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.1103.  

In November 1999, the veteran submitted an application to 
reopen his previously denied claim.  This claim was denied in 
a February 2000 rating action, and it is from this rating 
action that the current appeal arises.  

Regarding the veteran's claim as it concerns a low back 
disability, that matter was previously considered by the 
Board in June 1975.  The evidence at that time showed that 
the veteran was seen on a number of occasions in service in 
1951, 1952, 1953, and 1954, with low back complaints.  There 
were, however, no abnormalities of the spine noted when the 
veteran was examined in connection with his discharge from 
service in March 1954.  

Following service, the evidence showed that the veteran was 
seen for back complaints after picking up a package in 1954, 
and again in 1956, after he fell off of a truck.  Thereafter, 
there is no record of any back complaints until 1972, a 
period of 16 years.  At that time, the veteran was 
hospitalized for lumbosacral paravertebral myositis and an 
L5-S1 herniated nucleus pulposus, the onset of which was 
noted to have occurred in November 1972, after the veteran 
lifted a heavy object.  
 
On the foregoing record, the Board concluded in its June 1975 
decision that any current back disorder was not associated 
with the low back complaints noted during the veteran's 
service.  Accordingly service connection for a low back 
disability was denied.  

As with the claim regarding a hearing loss, the veteran 
submitted his application to reopen his claim for service 
connection for a back disability in November 1999.  Like the 
hearing loss claim, this was also denied in February 2000, 
and it is this decision the veteran appeals.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in November 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

As to the hearing loss claim, the evidence added to the 
record relating to this matter is not particularly 
voluminous.  Nevertheless, it includes private treatment 
records dated in 1988, 1999, and 2000, as well as VA 
treatment records dated in 2000, which reflect the current 
presence of bilateral hearing loss.  Moreover, this evidence 
shows the veteran's right ear hearing loss to be more severe 
than in his left ear, and it includes a July 2000 opinion 
from a private physician that "[m]ilitary exposure has been 
identified as most probable caused or, at least, a 
contributor to the hearing loss."  

The evidence of record prior to the veteran's current appeal 
showed that he had a right ear hearing loss when he separated 
from service in 1954.  Post service records now show for the 
first time a right ear hearing loss, which at least one 
physician linked to the veteran's service.  This additional 
evidence, linking a current disability to service, clearly 
bears directly and substantially upon the specific matter 
under consideration and is of such significance that it must 
be considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for right 
ear hearing loss is reopened.  

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for right ear 
hearing loss, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
matter.

With respect to the claim for service connection for a back 
disability, the only relevant evidence the veteran submitted 
to consider in this regard is a July 2000 statement submitted 
by a private physician.  In that statement, the physician 
noted he had treated the veteran between 1992 and 1994, and 
that he again saw the veteran in July 2000.  Although the 
treatment provided by this physician was apparently for right 
peroneal nerve neurapraxia, rather than a back disability, 
this physician did mention that the veteran also complained 
of back pain, and that a report of a CT scan that he reviewed 
showed a herniated nucleus pulposus at L4-5, and a bulging 
L5-S1 disc annulus.  This physician went on to state as 
follows:

If what [the veteran] has told me, namely that he 
has been with back pain since his days in active 
duty, and that he has been under treatment for his 
back pain during the interval years, there is 
reason to conclude that his present back pain, as 
well as his herniated disc are more probably than 
not consequence and direct cause of his original 
injury sustained during his basic training in the 
army.  

The foregoing statement, although superficially supporting 
the veteran's claim, does not actually address the issue 
under consideration in any meaningful way.  At bottom, it is 
nothing more than a physician repeating the veteran's 
contention, which is obviously not an expression of an 
independent medical opinion addressing the question of 
whether current disability is related to service.  Certainly, 
if the information provided in this sentence was true, there 
would be an obvious link between the veteran's current back 
problems and service, which in turn would support the 
veteran's legal entitlement to service connection benefits.  
Clearly, however, this physician did not know whether or not 
the medical history the veteran provided was accurate.  
(Otherwise, he would not have had the need to phrase his 
remarks the way in which he did.)  Thus, this statement 
cannot be read as an affirmative opinion by this physician 
that the veteran's current back disability had its onset in 
service, or is otherwise linked to service.  It is nothing 
more than a hypothetical statement that describes certain 
facts, which if accepted as true, requires a certain result.  
Since the statement does not actually reflect that this 
physician considered these facts to be true, it cannot be 
read as an expression of this physician's support as to the 
result.  

Accordingly, the Board does not view this physician's 
statement as being, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has not submitted evidence that is 
new and material, and the claim for service connection for a 
back disability is not reopened.  


Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The record shows that the veteran first submitted an 
application for service connection for a skin disability in 
1967.  In connection with that claim, the veteran's service 
medical records were reviewed, and he was examined for VA 
purposes.  The veteran's service records confirmed that the 
veteran was treated in service for skin problems.  The 
examination of the veteran, which took place in October 1967, 
revealed the presence of "finely, scaly, mildly pruritic, 
irregularly sized and shaped, variously colored macular 
lesions, scattered over trunk and upper extremities."  The 
diagnosis was moderately, severe, chronic, recurrent tinea 
versicolor. 

On this record, the RO, by a November 1967 rating action, 
awarded the veteran service connection for his skin 
disability and assigned a 30 percent disability evaluation.  
This evaluation was made effective from the veteran's July 
1967 claim, and has remained in effect to the present time.  

Under the criteria applicable to evaluating the veteran's 
skin disability, a 10 percent rating is assigned when it is 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating, the 
highest schedular rating for this disability, is assigned 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnancy.  See 38 C.F.R. Part IV, Diagnostic Code 7806.  

Evidence obtained in connection with the veteran's present 
appeal includes the report of an examination conducted for VA 
purposes in January 2000.  (Indeed, this is the only medical 
evidence that addresses the veteran's skin disability 
obtained during the appeal period, since the veteran has not 
indicated that he has been in receipt of any treatment for 
this problem.)  This report revealed that the veteran 
complained of itching, and that he used medication.  The 
condition itself was described as consisting of multiple 
scaly hypopigmented macules and patches on the neck, upper 
back, arms and forearms, with scattered lesions on the left 
chest.  The diagnosis was active tinea versicolor.  

In this case, the skin condition for which service connection 
has been established is not shown to effect the veteran's 
face or has otherwise been described as disfiguring.  There 
is certainly no evidence from which to conclude that the 
condition is exceptionally repugnant.  Likewise, the evidence 
does not show the presence of ulceration, extensive 
exfoliation or crusting, and there are no reports of systemic 
or nervous manifestations.  Under these circumstances, the 
criteria for a rating in excess of 30 percent for the 
veteran's skin disability are not met, and the veteran's 
appeal in this regard must be denied.  

In reaching this decision, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1), but the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate, nor has it been contended, that the veteran's 
skin disability resulted in frequent periods of 
hospitalization.  Moreover, while this service-connected 
disability may have had an adverse effect upon employment at 
some point, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.







	(CONTINUED ON NEXT PAGE)

ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for right ear hearing loss, the appeal is granted.  

New and material evidence has not been presented to reopen a 
claim for service connection for a back disability, and the 
appeal in this regard is denied.

Entitlement to an increased rating for tinea versicolor is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

